Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of receiving a first, second and third information and making determination according to the received information which is a process that can be perform in the mind.  More specifically, the steps of “receiving” and “determining” in the context of the claim encompass observation and evaluation based on obtained information which can be perform in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the system having processor and memory being configured to perform the receiving and determination steps are recited so generically that they represent not more than mere instructions to apply the exception using or on a generic computing system. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the system having processor and memory being configured to perform the receiving and determination steps amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is therefore not eligible.

As to claim 2, this claim is rejected with the same rationale as claim 1 above. 

As to claims 3-6, the claims further recite the transmission of information which is a generic computer function, therefore they are rejected under the same rationale as claim 1 above. 

As to claim 7, this claim (i.e. update being a mental process of replacing old information with new information) is rejected under the same rationale as claim 1 above. 

As to claims 14-20, these claims are rejected for the same reason as claims 1-7 above.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of receiving a first, second and third information and making determination according to the received information which is a process that can be perform in the mind.  More specifically, the steps of “receiving” and “determining” in the context of the claim encompass observation and evaluation based on obtained information which can be perform in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the method being computer-implemented is recited so generically that they represent not more than mere instructions to apply the exception using or on a generic computing system. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computer to perform the receiving and determination steps amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is therefore not eligible.

As to claims 9 and 13, this claim is rejected with the same rationale as claim 8 above.
As to claims 10-12, these claims are rejected for the same rationale as claim 8 for the same reason as claims 3-7 above.


Allowable Subject Matter
Claims 1-20 would be allowable by overcoming the 35 U.S.C. 101 rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 8 and 20.

US PG Pub. 2019/0319839 disclosed predicting/estimating the likelihood of success of a system (hardware/software) upgrade based on collected telemetry data of individual cloud computing systems including information pertaining to success/failure information about past software/hardware upgrade operations performed by the individual cloud computing system [paragraph 13, lines 23-27; paragraphs 14, 27 and 62].  US PG Pub. 2019/0319839 was cited in applicant’s IDS filed on 6/3/20.  US PG Pub. 2017/0034023 disclosed computing probability of success rate of a system configuration change or upgrade based on the same change being applied to other systems in the past [paragraphs 1130-1131].  US PG Pub. 2013/0006701 disclosed assessing and managing risk pertaining to change such as upgrade of software/hardware; Calculation of risk or rates of failure pertaining to the change by identifying risk factors that contributes to a risk rating, ranking of risk [paragraphs 36, 39-42].  US PG Pub. 2011/0276956 disclosed determining whether to proceed with a firmware update based on determination of similarity of device model, system configuration, firmware version, and historical successful rate of firmware upgrade of the same/similar device [Fig. 4 and corresponding text]. The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations “scores for” other/the particular remote information handling system(s) in a/the plurality of metrics, and “ranking of the metrics based on their criticality of the upgrade event” such that the likelihood of success for the upgrade event is based on as a whole as recited in independent claims 1, 8 and 20. 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 1, 8 and 20 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199